ORDER
PER CURIAM:
In this cause by our order of October 24, 1973, all proceedings in The Montana Department of Natural Resources and Conservation v. Intake Water Co., civil cause No. 9441-A, pending in the district court of the County of Dawson, was stayed pending the further order of this Court.
Thereafter by our opinion issued on November 27, 1973, 516 P.2d 383 amended by order of December 2, 1973, we declined to accept original jurisdiction in this original proceeding.
Therefore ordered that the stay order of October 24, 1973, as to The Montana Department of Natural Resources and Conservation v. Intake Water Co., civil cause No. 9441-A, be annulled, set aside and held for naught, and this original proceeding is hereby dismissed.